Title: To Benjamin Franklin from the Comtesse d’Houdetot, 20 October 1781
From: Houdetot, Elisabeth-Françoise-Sophie de La Live de Bellegarde, comtesse d’
To: Franklin, Benjamin


a Sanois Le 20. 8bre. 1781.
Celuy qui s’Est Recomandé De Ma part aupres De Vous Mon Cher Docteur Sous le nom De st. Jean Est Le même que Celuy dont j’ay Eû L’honneur de Vous parler sous Le nom de Crevecoeur que porte son pere Dont je suis L’amie Depuis plus De Vingt Cinq ans. Comme Le fils n’habitait pas ce paÿs cy je n’ay de luy aucunne Connaissance personnelle mais j’En ay toujours oui dire du Bien a son pere Et c’est a Cause de luy mon Cher docteur que je Reclâme Vos Bontés pour son fils je scay qu’il Est tres attaché aux Etáts Unis Et qu’il a Eprouvé plus que personne les Calamités attachées a la guerre presente je Vous demande donc mon Cher Docteur De faire pour luy Ce que Vos Circonstances pourront Vous permettre. J’ay Eté incomodée depuis quelques jours Et n’ay pû Repondre plutot a Votre Lettre j’Espere Mon Cher Docteur que L’hivert me mettra a portée De Vous Revoir. Conservéz moy En attandant quelque part dans Votre Souvenir Et Soyez Bien persuadé de tous Les Sentimens D’attachement, D’Estime Et de Veneration avec Lesquels j’ay L’honneur D’Estre Mon Cher docteur Votre tres humble Et tres obeissante Servante
La Ctesse DHOUDETOT
 
Notation: Houdetot Me. La Comtesse. Sanois. 20. Nov. 1781.
